DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 09/09/2021, in response to the examiner’s restriction/election filed 08/09/2021. Claims 1-11 have been amended to place such claims within the elected Species III. Claims 12-15 have been cancelled. Accordingly, claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control system” in claims 1, 5, 6, 8-9, and 11
“first communication device” and “second communication device” in claims 1, 5-6, 8, and 10-11
“road surface marking device” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the “control system” limitation as recited in claims 1, 5, 6, 8-9, and 11 does not have sufficient structure supported in the specifications to perform the claimed function. Furthermore, it appears that 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Amended claim 1 lines 18-22 recite “a second communication device operable to receive location-based road surface marking instructions from the first communication device of the first autonomous vehicle and, in response to the receiving of the instructions, cause the road surface marking equipment to selectively start and stop based on a current location of the second autonomous vehicle.” The specifications (filed 10/04/2019) and the previous set of claims (filed 10/04/2019) appear to be silent with respect to a second communication device operable to receive location-based road surface marking instructions from the first communication device of the first autonomous vehicle and, in response to the receiving of the instructions, cause the road surface marking equipment to selectively start and stop based on a current location of the second autonomous vehicle. Therefore, the claim contains subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Appropriate correction is required.
Amended claim 6 lines 7-10 recite “defining, in response to the determining, the location-based road surface marking instructions to include a command to re-start the road surface marking equipment and transmitting, by the first communication device and to the second communication device, the location-based road surface marking instructions”. The specifications (filed 10/04/2019) and the previous set of claims (filed 10/04/2019) appear to be  re-start the road surface marking equipment and transmitting, by the first communication device and to the second communication device, the location-based road surface marking instructions. Therefore, the claim contains subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Appropriate correction is required.
Amended claim 8 recites “identifying, based on the location of the first autonomous vehicle and the stored plurality of types of road markings linked to the particular locations from the plurality of locations, that the location of the first autonomous vehicle corresponds to a particular type of road marking; defining, in response to the identifying, the location-based road surface marking instructions to include a command to cause the road surface marking equipment to start applying the particular type of road marking; and Page 4 of 8 RR03-050-01 RS RR 08-09-21.doc (Applicant Docket No. LACAZE0031)transmitting, by the first communication device and to the second communication device, the location-based road surface marking instructions”. The specifications (filed 10/04/2019) and the previous set of claims (filed 10/04/2019) appear to be silent with respect to identifying that the location of the first autonomous vehicle corresponds to a particular type of road marking, and defining, in response to the identifying, the location-based road surface marking instructions to include a command to cause the road surface marking equipment to start applying the particular type of road marking. Therefore, the claim contains subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the 
Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claim 1 and for failing to cure the deficiencies as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “a plurality of types of road markings”. It unclear to the examiner what comprises a type of road marking. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E). The same rational applies to claims 2-4 for a “first type of marking”, “second type of marking”, and a “type of line painting”. Appropriate correction is required.
Claim 1 lines 18-19 recite “receive location-based road surface marking instructions” while lines 13-14 recite “transmit location-based road surface marking instructions”. It is the location-based road surface marking instructions”. Appropriate correction is required. 
Claim 5 lines 4-5 recites “information identifying at least one of a pedestrian, a vehicle, and an other road obstacle, while claim 1 lines 8-9 recite “detect road features, pedestrians, cars, and other road obstacles”. It is unclear if the identifying of the pedestrian, vehicle, and other road obstacle in claim 5 refers to the same detecting of the pedestrians, cars, and other road obstacles. Furthermore, it is unclear if the cars in claim 5 refers to the vehicle in claim 1. Appropriate correction is required.
Claim 11 lines 2-3 recite “environmental-based roadway marking equipment settings data”. It is unclear to the examiner what comprises such environmental-based roadway marking equipment settings data. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required.

Claim limitations such as a “control system” as recited in claims 1, 5, 6, 8-9, and 11, a “first and second communication device” as recited in claims  1, 5-6, 8, and 10-11, and a “road surface marking device” as recited in claim 2  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claim 1 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Michiharu et al. US20200332483A1 (henceforth Michiharu) in view of Ferguson et al. US20190025819A1 (henceforth Ferguson) and Falchetti US20200407929A1

Michiharu discloses:
An autonomous road surface marking system, comprising a first autonomous vehicle (See Para. 0066): comprising:
a control system that causes the first autonomous vehicle to follow the at least one route by automatically adjusting steering, braking, and throttle settings of the first autonomous vehicle; (See Para. 0066, “automatic steering apparatus 485”, “vehicle speed control apparatus 486”, “along the lane 530”)
and a first communication device operable to transmit location-based road surface marking instructions; (See Para. 0107, “the laying positions of the magnetic markers can be transmitted to the subsequent work vehicle”.)
 and a second autonomous vehicle following the first autonomous vehicle (See Fig. 9, Para. 0079, vehicle 4C) the second autonomous vehicle, comprising: road surface marking equipment; and a second communication device operable to receive location-based road surface marking instructions from the first communication device of the first autonomous vehicle and, in response to the receiving of the instructions, cause the road surface marking equipment to selectively start and stop based on a current location of the second autonomous vehicle.
(See Para. 0036-0037 and Para. 0107, “An intervehicle communication apparatus may be mounted on each work vehicle to transmit travelling control information such as the steering angle of the leading work vehicle to the subsequent work vehicle. If intervehicle communication is enabled, the laying positions of the magnetic markers can also be transmitted to the subsequent work vehicle.” Furthermore, Para. 0091 describes the process of placing the magnetic marker 1 from autonomous vehicle 4C. This includes decelerating at each arrival of the laying position (i.e. based on the current location of the second autonomous vehicle 4C).)

Michiharu does not specifically state a database storing data defining at least one route and at least one sensor operable to detect the road features, pedestrians, cars, and other road obstacles. However, Ferguson teaches:
a database storing data defining at least one route, 
(See Para 00114, “. In some embodiments, the communication module 702 is adapted to receive, store, and/or transmit data to and from the customer and the fleet management module 701. In some embodiments, the data comprises a schedule, a request or order, a current location, a delivery location, a service provider location, a route, an estimated time of arrival (ETA), a repositioning instruction, a vehicle condition, a vehicle speed, or any combination thereof.” The communication module 701 stores a route.)
at least one sensor operable to detect the road features, pedestrians, cars, and other road obstacles;
(See Para 0166, “each autonomous or semi-autonomous vehicle within the fleet is equipped with a sensor system comprising plurality of sensors configured to assess a variety of different environmental conditions around the vehicle. Those conditions comprise: lighting, weather and atmospheric conditions; vehicle traffic; pedestrian traffic; moving and stationary obstacles; navigable pathway, waterway or airway conditions; road signage, traffic lights and power utilities, general road conditions, to name but a few.” The sensor of each autonomous vehicle (including the leader vehicle i.e. the first autonomous vehicle) is operable to detect road features, pedestrians, cars, and other road obstacles.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michiharu to incorporate the teachings of Ferguson to include a database storing data defining at least one route, and at least one sensor operable to detect the road features, pedestrians, cars, and other road obstacles for “safe, open-road travel in an unstructured open environment and further configured to utilize lane positioning and platooning to optimize safety and efficiency” (Para. 0003, Ferguson)

Michiharu does not specifically state a database storing data defining a plurality of locations, and a plurality of types of road markings linked to particular locations from the plurality of locations; However, Falchetti teaches:
a database storing data defining a plurality of locations, and a plurality of types of road markings linked to particular locations from the plurality of locations
(See Claim 8, “storing mapping data in said control unit of the pilot vehicle; transferring the mapping data of the control unit of the pilot vehicle to the ECU of the AGV; and moving the AGV to a position where the road markings are to be made and spraying the paint by means of the spray nozzles of the AGV in the position where the road markings are to be made.” Further see Fig. 1, solid line 50, broken line 51, and Para. 0017, “Road markings are to be made on the road surface (5), consisting for example in a solid line (50) and a broken line” The plurality of types of road markings include a solid line and a broken line, and the storing mapping data (i.e. a database storing data) defines locations where the road markings are to be made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michiharu to incorporate the teachings of Falchetti to include a database storing data defining a plurality of locations, and a plurality of types of road markings linked to particular locations from the plurality of locations in order to “provide such a road marking system that is accurate, reliable, rapid and easy to use” (Para. 0009, Flachetti) since the prior art that are used to make road markings are time-consuming and complicated, requiring the presence of several operators to measure the road, apply masking tape, and make the road markings as indicated (Para. 0006, Flachetti). The traditional processes are inaccurate and unreliable because of possible human errors (Para. 0007, Flachetti), and it is therefore more efficient to use an automatic road system capable of minimizing the use of operators (Para. 0008, Flachetti).)

Regarding claim 7
Michiharu discloses:
wherein the at least one sensor comprises one or more of a GPS device, a ranging radio, a LADAR device, a stereo vision device, an EO camera, and an IR camera.
481 includes a GPS positioning unit”, wherein the target acquisition apparatus is on the lead work vehicle 4A (see Para. 0066, and Fig. 7).)

Regarding claim 10
Michiharu does not specifically state wherein the first and second communication devices comprise a communication system that allows them to relay their position and use this position to maintain overall convoy speed. 
However, Ferguson teaches:
wherein the first and second communication devices comprise a communication system that allows them to relay their position and use this position to maintain overall convoy speed.
(See Para. 0013, “ each vehicle in the fleet further comprise a fourth software module, executed by the at least one processor to apply one or more algorithms to data from the plurality of sensors, the third software module and the navigation module to generate a platooning (convoying) behavior, by modifying the position and speed of the vehicle in response to the lead vehicle,” A communication system between the lead vehicle and other vehicles allows to relay their positions to maintain overall convoy speed.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michiharu to incorporate the teachings of Ferguson to include wherein the first and second communication devices comprise a communication system Ferguson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lacaze et al. US20200320875A1 discloses a system comprising sensors such as a camera, LADAR, ranging sensors, or acoustic sensors that can detect road features in which the lead autonomous vehicle and other autonomous vehicles in the convoy senses a variety of information like traffic signals, traffic signs, whether the road is muddy, lane changes, convoy pullover, traffic circles, etc. ahead of time and transmits the information to the convoy of autonomous vehicles coming behind via a communication mechanism from the database of the lead autonomous vehicle or other autonomous vehicles to the database of the rest of the autonomous vehicles. (See Para. 0012)
Laws et al. US20200057453A1 discloses a method and apparatus for automated following behind a lead vehicle. The lead vehicle navigates a path from a starting point to a destination. The lead vehicle and the following vehicle are connected via V2V communication, allowing one or more following vehicles to detect the path taken by the lead vehicle. A computerized control system on the following vehicle (a Follow-the-
McGuffie US20190282889A1 discloses a service vehicle with service equipment for performing a predetermined service operation in an operating area, the vehicle comprising positioning means to determine position information for navigating the service vehicle and/or the service equipment; monitoring means to acquire position-dependent operational data of the performing of the service operation in dependence on the position information; and reporting means to communicate the position-dependent operational data to a remote management server. (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669